DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
	Applicant’s response filed July 13, 2022 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-2, 4 and 6-11 are currently pending.  Claims 3 and 5 are cancelled. No claims are amended.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 13, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Applicant’s amendment to the specification submitted 7/13/2022 is accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Rejection Maintained
Claim(s) 1, 2, 4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., (J. Neurosurg, Vol. 122, April 2015, pages 856-867, published online January 16, 2015; previously cited) (“Zhang”), in view of Mitsialis et al (US 2017/0258840;  previously cited) (“Mitsialis”), and further in view of Salzig et al., (Stem Cells International, Vol. 2016, Article ID 5246584, pages 1-10, published 23 Feb 2016; previously cited) (“Salzig”).
Zhang is directed to the effect of exosomes on the functional recovery and neurovascular plasticity in rats after traumatic brain injury (TBI) (Abstract).
	Regarding claim 1, Zhang’s method subjects Wistar rats to a well-established controlled cortical impact rat model of traumatic brain injury (TBI), wherein the cortical injury was delivered by impacting the left (ipsilateral) cortex with a pneumatic piston. (Animal Model and Experimental Groups, right column, page 857).  Zhang’s method administers exosomes derived from rat mesenchymal stem cells (MSCs), wherein 100 µg of total protein of exosomes was administered via tail vein injection 24 hours after the traumatic brain injury which effectively improved functional recovery. (Abstract: Methods and Conclusions; Animal Model and Experimental Groups, right column, second paragraph, page 857). Zhang’s method reads on “administering a safe and therapeutically effective amount of a composition comprising exosomes”, as recited in claim 1.
	As to the limitation “to treat a subject suffering from a traumatic brain injury (TBI)”, it is noted as set forth above, prior to the administration of the therapeutic MSCs, Zhang’s method subjects Wistar rats to a well-established controlled cortical impact rat model of traumatic brain injury (TBI), wherein the cortical injury was delivered by impacting the left (ipsilateral) cortex with a pneumatic piston (Animal Model and Experimental Groups, right column, page 857), thus meeting the limitation of claim 1.
Further regarding claim 1 and the limitation “exosomes obtained from an exosome producing cell grown in three-dimensional cell culture comprising a three-dimensional collagen scaffold”, it is noted that Zhang’s administered MSC-derived exosomes successfully improved functional recovery in subjects suffering from traumatic brain injury. However, Zhang differs from the instant invention in that Zhang teaches the MSCs were obtained by conventional adherent cell culture wherein cells are adhered to plastic flasks, i.e. two-dimensional culture. (Abstract: Object and Methods; Exosome Generation and Collection From MSCs, left column, page 857).  
Mitsialis is directed to the therapeutic use of human mesenchymal stem cell-derived exosomes (MSC-derived exosomes) for treating various neurological disorders (e.g. hypoxic ischemic encephalopathy (HIE), ischemic stroke (traumatic brain injury)). (Paragraphs [0023], [0075]-[0077] and [0096]).  Mitsialis (paragraph [0009]) teaches the exosomes are obtained by culturing the cells so as to produce a conditioned medium from which the exosomes are isolated, and culturing methods include well-known three-dimensional (3D) culture. The methods for 3D culturing include hanging drop culture, culturing on matrices or microcarriers, or culturing on synthetic extracellular scaffolds. (Paragraphs [0009] and [0052]; and claim 90).  Moreover, Mitsialis teaches the production method produces two types of exosomes: (1) a-MEX and (2) f-MEX. (Paragraphs [0106]-[0111]). 3D culturing enhances the production of the a-MEX type of exosome. (Paragraph [0052]).  The a-MEX exosomes have specific immunosuppressive properties and the production of the a-MEX exosomes is increased when using 3-D culturing. (Paragraph [0110]). Thus, Mitsialis teaches that it is well-known to obtain MSC exosomes by 3D culturing methods and the exosomes obtained by MSC 3D-culture are effective for treating neurological disorders such as ischemic stroke (traumatic brain injury). Moreover, 3D culturing increases the yield of the a-MEX exosomes having improved immunosuppressive properties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute three-dimensional culturing, as taught by Mitsialis, as the method for producing Zhang’s therapeutic exosomes.
 The person of ordinary skill in the art would have been motivated to use three-dimensional culturing for the predictable result of providing increased populations of therapeutic exosomes that are effective for treating traumatic brain injuries (e.g. ischemic stroke) and at the same time have the additional benefit of improved immunosuppressive properties, thus being a more effective treatment since this population of exosomes can evade the host immune system and therefore more effectively deliver their therapeutic properties.
The skilled artisan would have had a reasonable expectation of success in substituting three-dimensional culturing as the method for producing the exosomes, because Mitsialis has shown that three-dimensional cell culturing techniques are well-known methods for producing increased populations of therapeutic exosomes having the additional property of improved immunosuppression.
Further regarding claim 1 and the limitation that the three-dimensional cell culture comprises a three-dimensional collagen scaffold, it is noted that, although Mitsialis teaches that methods of 3D culturing are well-known and include culturing on matrices or extracellular scaffolds, Mitsialis does not specifically indicate the matrices or extracellular scaffolds comprise collagen.  However, Salzig teaches that, for clinical applications of human mesenchymal stem cells (hMSCs), the cells require an appropriate growth surface.  Salzig teaches that growth surfaces comprising collagen type IV promoted MSC growth and cell spreading (Abstract and 3. Results, 3.1 Attachment and Spreading of hMSC-TERT Cells and Primary hMSCs, right column, first paragraph, page 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to culture human mesenchymal stem cells on three-dimensional matrices comprising collagen.
The person of ordinary skill in the art would have been motivated to modify the three-dimensional matrices of the prior art to include collagen, as taught by Salzig, for the predictable result of successfully promoting MSC adherence, growth and cell proliferation, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Salzig with the cited prior art because each of these teachings are directed at culturing mesenchymal stem cells.
Regarding claims 2 and 4, as set forth above regarding claim 1, Mitsialis renders obvious obtaining the exosomes by three-dimensional culture. Mitsialis further teaches human mesenchymal stem cells (paragraph [0096]) are used to obtain the exosomes, thus Mitsialis’ teaching meets the limitations of claims 2 and 4.
	Regarding claim 6 and the limitation directed at the concentration of the exosomes, i.e. about 1 x 109 to about 1 x 1015 exosomes per kg body weight, it is noted that Zhang teaches the treated rats are adult male Wistar rats weighing 325 grams (+/- 11 grams). Zhang teaches administering 100 µg total protein of exosomes (Abstract: Methods; Animal Model and Experimental Groups, right column, page 857). 
	The instant specification at paragraph [0067] discloses that 100 µg total protein of exosomes correlates to an exosome concentration of approximately 3 x 109.  Thus, absent evidence to the contrary, Zhang’s same dose of 100 µg total protein of exosomes would necessarily comprise an exosome concentration of approximately 3 x 109 exosomes per 325 grams of body weight, which correlates to 9.23 x 109 exosomes per kg of body weight, thus meeting the limitation of claim 6.
	Regarding claim 7, Zhang’s method administers the composition intravenously via the tail vein (Animal Model and Experimental Groups, right column, second paragraph, page 857), thus meeting the limitation of claim 7.
	Regarding claim 8, Zhang’s method administers the therapeutic composition 24 hours after the traumatic brain injury (TBI), which reads on “composition is administered within 24 hours of developing the TBI”, thus meeting the limitation of claim 8.
	Regarding claim 9, it is noted that animals receiving traumatic brain injury had the following symptoms:
reduced spatial learning as measured by the modified Morris water maze test (MWM test);
 reduced sensorimotor functional recovery as measured by the mNSS test;
increased frequency of forelimb foot-fault occurrence (FIG. 2, A-C).  

	Zhang’s method of treatment with the MSC-derived exosomes results in significant improvement in spatial learning at 34-35 days post treatment, as measured by the MWM test (FIG. 2A), improvement in sensorimotor function, as measured by the mNSS test (FIG. 2B), and improvement in forelimb foot-fault occurrence (FIG. 2C), which reads on “treating a subject suffering from a traumatic brain injury comprises treating or preventing one or more symptoms of TBI”, thus meeting the limitation of claim 9.
	Regarding claim 10, Zhang’s method treats various symptoms, as set forth above regarding claim 9, including short-term physical disabilities (FIG. 2, A-C), difficulty in spatial orientation (FIG. 2A), difficulty with mobility and independence (FIGs. 2B and 2C), thus meeting the limitation of claim 10.
	Regarding claim 11, Zhang’s method promotes:
enhancement of spatial learning (FIG. 2A and Administration of MSC Exosomes Significantly Enhances Spatial Learning in Rats After TBI, page 859-860);
 promotes sensorimotor functional recovery (FIG. 2B and Administration of MSC Exosomes Significantly Promotes Sensorimotor Functional Recovery in Rats After TBI, page 860);
 increases vascular density and angiogenesis (FIG. 3 and Administration of MSC Exosomes Significantly Increases Vascular Density and Angiogenesis in Rats After TBI, right column, page 860);
 increases neurogenesis in the DG (FIG. 4 and Administration of MSC Exosomes Significantly Increases Neurogenesis in the DG in Rats After TBI, page 860); and
 reduction of brain inflammation (FIG. 5 and Administration of MSC Exosomes Significantly Reduces Brain Inflammation in Rats After TBI, page 861).
Thus, Zhang’s teaching meets the limitations of claim 11.

Response to Remarks
Claim Rejections – 35 USC 103:
Applicant’s arguments have been fully considered and found not persuasive.  The response to arguments from the Office Action dated 1/14/2022 is expressly incorporated herein.  
As to Applicant’s remarks that the combination of references fails to provide a reasonable expectation of success, Applicant asserts that Mitsialis fails to teach or suggest that 3-D derived exosomes are effective in treating traumatic brain injury and Mitsialis is only focused on hypoxia related neurological therapies and the disclosed treating of ischemic stroke is not a traumatic brain injury, as discussed at Applicant’s remarks (pages 7-11).
 Applicant’s remarks have been carefully considered, but are not found persuasive.
In response, it is initially noted that the cited reference to Zhang teaches treating a patient suffering from a traumatic brain injury (external head trauma) by administering a safe and effective amount of exosomes obtained from mesenchymal stem cells (MSCs). Zhang’s treatment provides improved enhancement of spatial learning (modified MWM test), improves sensorimotor functional recovery (mNSS test), increases vascular density and angiogenesis, increases neurogenesis (increased number of DCX+ cells) and improves the reduction of brain inflammation (reduced the density of CD68+ cells).
Mitsialis is relied upon to support obtaining MSC-derived exosomes using three-dimensional culturing since three-dimensional culture increases the population (concentration) of the a-type (a-MEX) exosomes that are shown to have improved immunosuppressive properties, as well has having improved suppression of pro-inflammatory mediators (paragraph [0102] and [0110]). Mitsialis need not teach the features already disclosed in Zhang. In response to applicant's arguments against Mitsialis individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, in response to Applicant’s argument that Mitsialis’ disclosed treatment of ischemic stroke, using the exosomes obtained by three-dimensional culture, would be outside the scope of a traumatic brain injury, it is noted that the claims as currently written recite treating a subject suffering from a traumatic brain injury.  Balachandran et al., (see PTO-892) evidences that head trauma in young children can cause ischemic infarct (Abstract; 1. Introduction, left column, page 1; Figures 1 and 2) and Lee et al., (see PTO-892) further evidences that mild traumatic brain injury can result in ischemic stroke (Abstract: Background and Conclusion; Discussion, right column, first paragraph, page 4 of 7; Figure 2).  Thus, it is reasonable to consider suffering from a traumatic brain injury would encompass ischemic stroke.
Further regarding Applicant’s remarks asserting there is no apparent data presented in Mitsialis that demonstrate any distinction or benefit from administering a-MEX exosomes obtained from 3-D culture, versus 2-D culture, thus why would one substitute exosomes derived from 3-D culturing (Applicant’s remarks, pages 9-11), it is noted that using 3-D culturing results in producing more exosomes, specifically the a-type (a-MEX) exosomes.  As set forth in the previous Office Action (pages 13), Zhang clearly teaches effective treatment for a subject suffering from a traumatic brain injury by administering exosomes derived from mesenchymal stem cells (2-D culture).  Zhang’s treatment provides improved enhancement of spatial learning (modified MWM test), improves sensorimotor functional recovery (mNSS test), increases vascular density and angiogenesis, increases neurogenesis (increased number of DCX+ cells) and improves the reduction of brain inflammation (reduced the density of CD68+ cells).
Mitsialis teaches 3-D culturing of mesenchymal stem cells produces a larger population of exosomes having the additional benefit of improved immunosuppressive properties, thus being a more effective treatment since this population of exosomes can evade the host immune system and therefore more effectively deliver their therapeutic properties. Therefore, one or ordinary skill in the art would be motivated to employ three-dimensional culturing, thus obtaining more of the therapeutic exosomes that Zhang has demonstrated as an effective treatment for subjects suffering from traumatic brain injury, specifically obtaining a higher concentration of exosomes that are immunosuppressive, evading the host immune system and therefore more effectively enhancing spatial learning, improving sensorimotor functional recovery, increasing vascular density and angiogenesis, increasing neurogenesis and improving the reduction of brain inflammation.  

	As to Applicant’s remarks regarding a showing of unexpected results in Examples 15, 17 and 18, as discussed at Applicant’s remarks (pages 11-15), it is noted, Applicant’s presentation of data of unexpected results have not been out right discounted, rather, all of Applicant’s data (FIGs. 2-6) and arguments were carefully considered and addressed, as set forth in the previous Office Action (pages 14-19).
It is noted that Applicant’s experimental data relates to (1) sensory motor functional recovery (mNSS testing) (FIG. 2, Example 14); (2) spatial learning (MWM test) (FIG. 3, Example 15); (3) vascular density and angiogenesis (FIG. 4, Example 16); (4) neurogenesis (FIG. 5, Example 17); and (5) reducing brain inflammation (FIG. 6, Example 18), wherein MSC-derived exosomes are administered.  However, the claims as currently written are directed to generically treating a subject suffering from a traumatic brain injury (TBI) by administering exosomes derived from any three-dimensional cell culture.
As discussed in the previous Office Action (page 18) regarding Example 14, the specification at paragraph [0091] (last sentence) discloses there is no significant difference between the Exo-2D and Exo-3D treatments in the neurological functional measurements.  Regarding Example 16, the specification at paragraph [0096] discloses there is no significant increase in angiogenesis between the Exo-2D and Exo-3D groups.
Specifically, as to Applicant’s remarks regarding the experimental data of FIG. 5N (Example 17), as discussed at Applicant’s remarks (pages 13-15), Applicant asserts the Office has failed to rebut the statistical significance analysis and the asserted showing of unexpected results is not refuted by the lack of showing the lower limit of the error bars.
Applicant’s remarks have been fully considered, but are not found persuasive for reasons of record (previous Office Action, page 16). As previously noted regarding the experimental data for each of Examples 15, 16 and 17, Applicant’s data does not show the lower error bars to indicate the entire range of the standard deviation, or variability.  For example, as copied directly below, Biology for Life: Interpreting Error Bars (see PTO-892) illustrates data that includes the upper and lower error bars used to determine if the difference in the reported data is statistically significant:

    PNG
    media_image1.png
    383
    1158
    media_image1.png
    Greyscale


As previously noted for Applicant’s disclosed experimental data, the figures must be relied upon since the specification does not disclose all the data points used to arrive at the reported averages.  Given the figures do not include the lower error bars, the examiner must make a reasonable evaluation of the illustrated data.

Specifically, regarding Example 17, the figures must be relied upon (e.g. FIG 5N) to determine whether or not the data ranges for comparing the 2-D and 3-D exosome data show unexpected improvement in neurogenesis in the DG. As previously noted, the figures only show the upper error bars and do not include the lower error bar. FIG 5N is illustrated below with annotations identifying the interpretation of the data as presented, showing the approximate max data for the 2D culture and the min data for the 3D culture, given the specific data points are not indicated in the specification.
Annotated FIG. 5N is set forth immediately below:

    PNG
    media_image2.png
    520
    861
    media_image2.png
    Greyscale

The experimental data in FIG. 5N does not allow the skilled artisan to ascertain a trend supporting unexpected improvement in neurogenesis. MPEP 2145

As discussed in the previous Office Action at pages 16-17, regarding Example 18 (FIG. 6R data), it is acknowledged that Applicant’s data shows improvement regarding macrophage reduction in the DG for the 3D-derived exosomes.  However, as discussed above, in view of the prior art, one would expect improvement in Zhang’s reduction in inflammation when using the 3D-derived exosomes since Mitsialis has shown 3-D culturing of mesenchymal stem cells produces a larger population of exosomes having the additional benefit of improved immunosuppressive properties, thus being a more effective treatment since this population of exosomes can evade the host immune system and therefore more effectively deliver their therapeutic properties.
As noted in MPEP § 716.02(c), evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention.  In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).  Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness (MPEP § 716.02(c)).  
Given the strength of the prima facie obviousness showing above, the evidence of unexpected results was inadequate to overcome a final conclusion of obviousness.

Conclusion
No claim is allowed.  No claim is free of the prior art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

      /EVELYN Y PYLA/      Primary Examiner, Art Unit 1633